Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2021 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, filed 17 June 2021 with respect to the rejection(s) of claims 1-6, 9 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant amends the claims to add structure to add channels and tabs to the handpiece and coupler. Therefore, the rejection has been withdrawn.  Upon further consideration, a new ground(s) of rejection is made in view of Sullivan as presented below. Claim 10 is newly added. Claims 1-6, and 9-10 are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan (US 2009/0270896) in view of Kolster (US 2002/0151874).
	Regarding claim 1, Sullivan discloses a tissue removal device (1600, figure 32,  comprising a handpiece (1615, figure 32, [0180]) including a housing (assembly has a housing shell) having a plurality of channels (1619, figure 32, [0180]), a removable coupler (1613, figure 32, [0180]) having a flow channel (equivalent part 77, figure 2A, [0065]) and a plurality of tabs (1617, figure 32, [0180]), the removable coupler configured to be connected to a cannula so that a flow channel (inner channel of 76) of the cannula (76, figure 2A, [0065]) and the flow channel of the removable coupler provide a pathway for flow of tissue from the surgical site [0067-0068], and the plurality of tabs configured to be positioned within the plurality of channels to connect the coupler to the housing ([0180]), Sullivan further discloses a motor assembly which includes gear (51), sheath (399), and a motor assembly (397) separate from the housing ([0093]), the removable coupler has a surface that contacts a portion of the motor to prevent rotation of the coupler relative to the motor ([0063]).

Kolster discloses a device for liposuction (figure 5B) comprising a motor (500, figure 6A, [0035]) within the housing (502) includes a central axis. The location of the Kolster motor can be incorporated into the Sullivan device and would result in a removable coupler includes a central axis that is offset from the central axis of the motor (figure 5B). 
Kolster includes a motor in the housing of the device for easy cleaning ([0035]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sullivan with motor location of Kolster in order to make the housing easy for cleaning. Further, it has been held that making a device part integral is a matter of obvious engineering choice (MPEP 2144.04 IV B)
Regarding claim 2, Sullivan further discloses the flow channel of the cannula and flow channel of the coupler are coaxial (figure 2A).
Regarding claim 3, Sullivan further discloses a first gear (51) connected to the motor and the motor configured to rotate the gear at least 90 degrees ([0063]).
Regarding claim 4, Sullivan further discloses the motor includes a shaft (21, figure 2A), the first gear connected to the shaft, the first gear configured to engage a second gear (72-2, the gear is connected to the cannula) connected to the cannula to transfer rotational motion of the shaft to the second gear ([59-63]).
Regarding claim 5, Sullivan discloses a cavity (area between 76 and 77) connected to the cannula, the channel of the removable coupler has a first diameter (figure 2A) at a first end adjacent to the cavity, the channel of the removable coupler has a second diameter at a second end opposite the first, the second diameter is greater than the first (figure 2A, second diameter enlarges to be size of 393).

Regarding claim 9, Sullivan further discloses the surface of the removable coupler contacts a portion of the housing channel to prevent rotation of the removable coupler relative to housing ([0063]).
Regarding claim 10, Sullivan does not disclose the central axis of the motor is substantially parallel to the central axis of the removable coupler.
Kolster further discloses motor (500, figure 6A, [0035]) within the housing (502) includes a central axis. The location of the Kolster motor would be parallel to the central axis of the removable coupler.
Kolster includes a motor in the housing of the device for easy cleaning ([0035]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Sullivan with motor location of Kolster in order to make the housing easy for cleaning. Further, it has been held that making a device part integral is a matter of obvious engineering choice (MPEP 2144.04 IV B)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781